FRANK, Judge.
The appellant, Paul L. Sands, appeals from convictions for robbery with a weapon and assault, alleging that the dual convictions constitute a double jeopardy violation. He is correct.
In Richardson v. State, 523 So.2d 746 (Fla. 5th DCA 1988), the fifth district was presented with an identical set of facts. The court ruled that the conviction for assault could not stand because it is a necessarily lesser included offense of robbery with a weapon. Id. at 747. We agree.
The appellant’s conviction and sentence for assault are reversed. We affirm the appellant’s conviction and sentence for robbery with a weapon.
RYDER, A.C.J., and DANAHY, J., concur.